IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 921 MAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
A.D.H.,                                       :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.



      Justice Eakin did not participate in the decision of this matter.

      Justice Wecht did not participate in the consideration or decision of this matter.